UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA : DOCKET NO. 18-cr-00341
VERSUS : JUDGE WALTER
PAUL LOUDIN : MAGISTRATE JUDGE KAY
ORDER

F or the reasons assigned in the Report and Recornmendation of the Magistrate Judge, [doc.
#14], and in the transcript previously filed herein, [doc. #6] and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. #7], and concurring
With the finding of the Magistrate Judge under applicable laW:

IT IS ORDERED that the GUILTY PLEA entered by defendant PAUL LOUDIN on
December 14, 2018 before Magistrate Judge Kathleen Kay is ACCEPTED by the court, pursuant
to the provisions of F.R.Cr.P. ll. §

" r§“ 4 r. j
Shreveport, Louisiana this c/,!;day of ibt fifth é(l`l'§\"“

 

f`:

A
j

§\\
L ` \(hr~`,.`
““-»§~i’i DoNALD E. WALTER “'W"‘“-“

sUNITED STATES DISTRICT JUDGE

